Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

			Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 21, 32 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Furukawa et al (Pub. No. US 2010/0023571).
	As per independent claim 21, Furukawa et al teach (Figs. 1, 4, 7, 10-11 & 15) the claimed invention.
	Claim 21.  An apparatus comprising: 
a first memory (Fig. 1, element 12/13) and a second memory (Fig. 1, element 14) configured to store first data and second data, respectively; and 
a plurality of circuitries, wherein the plurality of circuitries function as: 
a first operation unit (Fig. 1, element 10) configured to perform a first product-sum operation based on the first data; and 
a second operation unit (Fig. 1, element 11) configured to perform a second product-sum operation based on the second data and an operation result of the first product- sum operation.
	Due to the similarity of claims 32 and 46-47 to claims 21, they are rejected under a similar rationale.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
4.	Claims 22-24, 33-38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al (Pub. No. US 2010/0023571).
	Furukawa et al have been discussed in paragraph No. 2 above.
	As per dependent claims 22-24, 33-38 and 45, the claims add the detailed features are old/obvious to a person having skill in the art.

					Conclusion

5.	Claims 25-30 and 39-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182